Citation Nr: 0329417	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a benign chromophobe 
adenoma of the pituitary gland, to include as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from March 1950 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied this claim.

It is necessary to clarify the procedural history of this 
case.  In a March 1990 decision, the Board denied this claim.  
Several RO rating decisions had also previously denied this 
claim.  In June 1992, the RO notified the veteran that he 
might be eligible to request readjudication of his claim 
based on changes in the law.  Although the RO then informed 
the veteran in September 1993 that he was not eligible for 
readjudication of his claim, an August 1995 rating decision 
reconsidered the veteran's claim on a de novo basis and again 
denied the claim.  This appeal ensued from that decision.  

The Board remanded the case for additional evidentiary 
development in March 1996 and to schedule the veteran for a 
hearing before a Member of the Board in February 2000.  In 
July 2000, however, the veteran indicated that he wished to 
cancel his hearing request and have the case forwarded to the 
Board for review.  The Board issued a decision in September 
2000 denying this claim, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
A July 11, 2001, Court Order granted the unopposed Appellee's 
Motion for Remand and vacated the Board's decision.  The 
basis of the motion to remand was for readjudication of the 
claim in light of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].   

Thereafter, a May 2002 Board decision readjudicated the claim 
with consideration of the VCAA and again denied the claim.  
The veteran appealed to the Court, and a May 7, 2003, Court 
Order granted a Joint Motion for Remand and vacated the 
Board's decision.  The basis of the motion to remand was 
inadequate reasons and bases supporting the Board's 
conclusion that there had been sufficient compliance with the 
VCAA and a conclusion that the duty to notify had not been 
satisfied. 


REMAND

In light of the Joint Motion for Remand, the Board has no 
choice but to remand this case to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA.  The U.S. Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has not had an opportunity to review this case since 
it was sent to the Board in 1999.  Therefore, a VCAA letter 
has not been sent to the veteran notifying him of what was 
needed to substantiate this claim, what his responsibilities 
were with respect to the claim, and whether VA would assist 
him in any manner.  Although the conclusion in the Board's 
May 2002 decision is arguably correct - in that the Board 
stated the various letters and documents sent to the veteran 
throughout this lengthy claims process had sufficiently 
notified him of what was needed to substantiate this claim - 
the Joint Motion for Remand found the duty to notify had not 
been sufficiently complied with in this case.  The Board 
notes, incidentally, although this fact was not acknowledged 
in the Joint Motion for Remand, that the veteran's private 
attorney submitted a written statement to the Board in 
February 2002 waiving additional assistance or case 
development under the VCAA.

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

The August 1995 opinion by VA's Assistant Chief Medical 
Director for Public Health and Environmental Hazards 
indicated there is a lack of scientific evidence showing a 
relationship between radiation exposure and development of 
pituitary tumors.  Recent studies have suggested the 
methodology used by the Defense Threat Reduction Agency for 
estimating radiation doses underestimates the upper bounds of 
such doses.  The Veterans Benefits Administration (VBA) has 
provided formal guidance for review of previously denied 
radiation claims.  VBA Fast Letter 03-31 (October 17, 2003).  
Review of previously denied claims is warranted where the 
claim was denied on a basis that the dose estimate was 
insufficient to establish that the exposure caused the 
claimed disability.  Although that does not appear to be the 
case here, the Board is referring this issue to VBA to 
determine whether another dose estimate should be obtained in 
this case.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any other controlling 
legal guidance provided after the date of 
this Board decision.  

2.  Please see discussion above 
concerning VBA Fast Letter 03-31 (October 
17, 2003) and readjudication of 
previously denied radiation claims.  
Consider whether the circumstances of the 
veteran's claim warrant readjudication 
and, if so, follow the procedures 
outlined in that Fast Letter or any other 
controlling guidance.  Note prior letters 
from the Defense Nuclear Agency in July 
1995, April 1995, and April 1989, and 
from the Department of the Army in 
January 1987 and April 1982.

3.  If additional evidence is developed 
or otherwise warranted, provide the 
veteran and his representative a 
supplemental statement of the case.  
After allowing an appropriate response 
period, return the case to the Board, if 
in order.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until further notice.  
This case must be afforded expeditious treatment.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


